United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 10, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-30922
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ELIZABETH MARGARET CHILDS, also known as Elizabeth Childs, also
known as Christina Margaret Childs, also known as Elizabeth
Kaufman, also known as Stephanie White, also known as Christine
Elizabeth Finn, also known as Christine Childs Finn, also
known as Elizabeth Margaret Kaufman, also known as Christine
Finn, also known as Beth Childs, also known as Margaret Chiles,
also known as Liz Chiles, also known as Nicole Childs,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 2:05-CR-20016-ALL
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Elizabeth Margaret Childs pleaded guilty to one count of

bank fraud and received a sentence of 36 months in prison.        On

appeal, Childs asserts that the district court erred in imposing

a two-level sentencing enhancement pursuant to U.S.S.G.

§ 2B1.1(b)(10)(B)(i), based on the use of fictitious account


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30922
                                -2-

numbers on checks created by Childs.   As the Government concedes,

this enhancement should not have been imposed.    See United States

v. Hughey, 147 F.3d 423, 433-36 (5th Cir. 1998)(excluding account

numbers from the definition of “access device” under 18 U.S.C.

§ 1029).

     Therefore, the sentence imposed by the district court is

VACATED, and the case is REMANDED for further proceedings

pursuant to this ruling.   In light of this remand and the

resulting resentencing, we decline to address Childs’s assertion

that the district court’s upward departure from the applicable

guideline range was unreasonable.   See, e.g., United States v.

Southerland, 405 F.3d 263, 270 (5th Cir. 2005).